SECURITY AGREEMENT

                 THIS SECURITY AGREEMENT (this “Security Agreement”), is dated
as of February 18, 2005, by and between INTERNATIONAL PLASTICS AND EQUIPMENT
CORP., a Pennsylvania corporation (“Borrower”), and CITIZENS BANK OF
PENNSYLVANIA, a Pennsylvania chartered banking institution (the “Bank”);

RECITALS:

                 WHEREAS, Borrower has requested that the Bank a make available
a revolving credit facility in the amount of $3,500,000, a term loan in the
original principal amount of $1,500,000, a multi-draw term loan in the maximum
principal amount of $1,000,000 and a letter of credit facility in the amount of
$1,800,000 to the Borrower and the Bank has agreed to make such credit
facilities available to the Borrower on the terms and conditions contained in
the Credit Agreement (as hereinafter defined);

                 WHEREAS, in order to effect the foregoing transactions, the
Borrower and the Bank have agreed to enter into that certain Revolving Credit
and Term Loan Agreement, dated as of the date hereof (the “Closing Date”), as
the same may be amended, modified or supplemented from time to time (the “Credit
Agreement”) which is incorporated herein by reference thereto; and

                 WHEREAS, the obligation of the Bank to make the Loans (as
defined in the Credit Agreement) pursuant to the Credit Agreement is subject to
the condition, among others, that the Borrower grant to and create and maintain
in favor of the Bank a security interest which is a first priority security
interest in the Collateral (as hereinafter defined) pursuant to the terms and
conditions as hereinafter provided; and

                 WHEREAS, pursuant to the Credit Agreement and in consideration
of the Loans, the Borrower has agreed to enter into this Security Agreement to
secure the Borrower’s obligations under the Credit Agreement, the Notes, and the
other Loan Documents (as defined herein).

                 NOW, THEREFORE, for and in consideration of the Debt (as
defined in this Security Agreement), and the mutual promises, covenants,
conditions, representations, and warranties hereinafter set forth and for other
good and valuable consideration, and intending to be legally bound, the parties
hereto mutually agree as follows:

                                Section 1.             Incorporation of
Recitals.

                 The recitals set forth above are fully incorporated into this
Security Agreement by reference.

                                Section 2.             Definitions.

                 In addition to the words and terms defined elsewhere in this
Security Agreement, the following words and terms shall have the following
meanings, unless the context otherwise clearly requires:

--------------------------------------------------------------------------------



                    “Accounts” shall have the meaning given to that term in the
Code and shall include without limitation all rights of the Borrower, whenever
acquired, to payment for goods sold or leased or for services rendered, whether
or not earned by performance.                       “Chattel  Paper” shall have
the meaning given to that term in the Code and shall include without limitation
all writings owned by the Borrower, whenever acquired, which evidence both a
monetary obligation and a security interest in or a lease of specific goods.    
                  “Code” shall mean the Uniform Commercial Code as revised and
as in effect on the date of this Security Agreement, as may be amended from time
to time, of the state or states having jurisdiction with respect to all or any
portion of the Collateral from time to time.                      “Collateral”
shall mean collectively the Accounts, Chattel Paper, Documents, Equipment,
Fixtures, General Intangibles, Instruments, Intellectual Property, Inventory,
and Investment Property of Borrower and associated goodwill and Proceeds of each
of them.                       “Copyright Intellectual Property” shall mean:    
                                 (i)              Each of the copyrights and
works which are capable of being protected as copyrights (including all of
Borrower’s right to the copyright registrations and applications listed on
Schedule 2, attached hereto, as the same may be updated hereafter from time to
time and all other original works of authorship and derivative works thereof,
whether registered or non-registered, and applications for registration
pertaining thereto), which are presently, or in the future may be, owned,
created, acquired, or used (whether pursuant to a license or otherwise) by
Borrower, in whole or in part, and all copyrights with respect thereto
throughout the world, and all proceeds thereof (including license royalties and
proceeds of infringement suits), and rights to renew and extend such copyrights;
                                     (ii)            All of Borrower’s right,
title, and interest to file applications for copyright registration under
federal or state copyright law or regulation of any foreign country, and the
right (without obligation) to sue in the name of Borrower or in the name of Bank
for past, present, and future infringements or misappropriations of the
copyrights, and all rights (but not obligations) corresponding thereto in the
United States and any foreign country; and                                     
(iii)            All general intangibles and all good will relating to the
foregoing.

2

--------------------------------------------------------------------------------



                    “Debt” shall mean (i) all indebtedness, both principal and
interest, of the Borrower to the Bank now or after the date of this Security
Agreement evidenced by any Notes, (ii) all other debts, liabilities, duties and
obligations of the Borrower to the Bank now existing and after the date of this
Security Agreement contracted or incurred, whether arising under or in
connection with the Loan Documents or arising under or in connection with any
other agreement, instrument, or undertaking made by or for the benefit of the
Borrower to or for the benefit of the Bank, (iii) all costs and expenses
incurred by the Bank in the collection of any of the indebtedness described in
this paragraph or in connection with the enforcement of any of the duties and
obligations of the Borrower to the Bank described in this paragraph, including
reasonable attorneys’ and paralegals’ fees and expenses, and (iv) all future
advances made by the Bank for the maintenance, protection, preservation or
enforcement of, or realization upon, the Collateral or any portion of the
Collateral, including without limitation advances for storage, transportation
charges, taxes, insurance, repairs and the like.                     
 “Documents” shall have the meaning given to that term in the Code and shall
include without limitation all warehouse receipts (as defined by the Code) and
other documents of title (as defined by the Code) owned by the Borrower,
whenever acquired.                       “Equipment” shall have the meaning
given to that term in the Code and shall include without limitation all goods
owned by the Borrower, whenever acquired and wherever located, used or bought
for use primarily in the business or for the benefit of the Borrower and not
included in Inventory of the Borrower, together with all attachments,
accessories and parts used or intended to be used with any of those goods or
Fixtures, whether now or in the future installed therein or thereon or affixed
thereto, as well as all substitutes and replacements thereof in whole or in
part.                       “Event  of  Default” shall mean (i) any of the
Events of Default described in the Credit Agreement, and (ii) any default by the
Borrower in the performance of its obligations under this Security Agreement.  
                    “Fixtures” shall have the meaning given to that term in the
Code, and shall include without limitation leasehold improvements.    
                  “General  Intangibles” shall have the meaning given to that
term in the Code and shall include, without limitation, all leases under which
the Borrower now or in the future leases and/or obtains a right to occupy or use
real or personal property, or both, all of the other contract rights of the
Borrower, whenever acquired, and customer lists, choses in action, claims
(including claims for indemnification), books, records, patents and patent
applications, copyrights and copyright applications, trademarks, tradenames,
tradestyles, trademark applications, blueprints, drawings, designs and plans,
trade secrets, methods, processes, contracts, licenses, license agreements,
formulae, tax and any other types of refunds, returned and unearned insurance
premiums, rights and claims under insurance policies, and computer information,
software, Internet domain names, Internet uniform resource locators, web pages,
records and data, now owned or acquired after the date of this Security
Agreement by the Borrower.

3

--------------------------------------------------------------------------------



                    “Instrument” shall have the meaning given to that term in
the Code and shall include, without limitation, all negotiable instruments (as
defined in the Code), all certificated securities (as defined in the Code) and
all other writings which evidence a right to the payment of money now or after
the date of this Security Agreement owned by the Borrower.                     
 “Intellectual  Property” shall mean the Copyright Intellectual Property, the
Mask Works Intellectual Property, the Patent Intellectual Property, the
Trademark Intellectual Property and the Trade Secrets Intellectual Property.    
                   “Inventory” shall have the meaning given to that term in the
Code and shall include without limitation all goods owned by the Borrower,
whenever acquired and wherever located, held for sale or lease or furnished or
to be furnished under contracts of service, and all raw materials, work in
process and materials owned by the Borrower and used or consumed in the
Borrower’s business, whenever acquired and wherever located.    
                  “Investment  Property” shall have the meaning given to that
term in the Code.                        “Loan  Documents” shall have that
meaning assigned to it in the Credit Agreement.                       “Mask Work
Intellectual Property” shall mean:                                     
(i)              Each of the mask works and works which are capable of being
protected as mask works (including all of Borrower’s right to the mask work
registrations listed on Schedule 2, attached hereto, as the same may be updated
hereafter from time to time) and all applications for mask work registration,
which are presently, or in the future may be, owned, issued, acquired, or used
(whether pursuant to a license or otherwise) by Borrower, in whole or in part,
and all rights with respect thereto throughout the world, including all proceeds
thereof (including license royalties and proceeds of infringement suits), and
rights to extend such mask work registrations;    
                                 (ii)            All of Borrower’s right, title,
and interest to file applications for mask work registration under federal and
state law or regulation of any foreign country, the right (without obligation)
to sue in the name of Borrower or in the name of Bank for past, present, and
future infringements or misappropriations of the mask work registrations, and
all rights (but not obligations) corresponding thereto in the United States and
any foreign country; and                                      (iii)           
All general intangibles and all good will relating to the foregoing.

4

--------------------------------------------------------------------------------



                    “Note” or “Notes” means any or all of the Revolving Credit
Loan Note, the Term Note, the Multi-Draw Term Note and any other note or notes
of the Borrower executed and delivered pursuant to the Credit Agreement or any
of the other Loan Documents, together with all extensions, renewals,
refinancings or refundings in whole or in part.                     
 “Obligations” shall mean the obligations of the Borrower as set forth in the
Credit Agreement, this Security Agreement, the Notes, and the obligations of the
Borrower hereunder.                       “Patent  Intellectual  Property” shall
mean:                                      (i)              Each of the patents
and patent applications which are presently, or in the future may be, owned,
issued, acquired, or used (whether pursuant to a license or otherwise) by
Borrower (including all of Borrower’s right, title, and interest, in and to the
patents and patent applications listed on Schedule 2, attached hereto, as the
same may be updated hereafter from time to time), in whole or in part, and all
patent rights with respect thereto throughout the world, including all proceeds
thereof (including license royalties and proceeds of infringement suits),
foreign filing rights, and rights to extend such patents and patent rights;    
                                 (ii)            All of Borrower’s right, title,
and interest in all patentable inventions, and to file applications for patent
under federal patent law or regulation of any foreign country, and to request
reexamination and/or reissue of the patents, the right (without obligation) to
sue or bring interference proceedings in the name of Borrower or in the name of
Bank for past, present, and future infringements or misappropriations of the
patents, and all rights (but not obligations) corresponding thereto in the
United States and any foreign country; and                                     
(iii)            All general intangibles and all good will relating to the
foregoing.                        “Proceeds” shall have the meaning given to
that term in the Code and shall include without limitation whatever is received
when Collateral or Proceeds is sold, exchanged, collected or otherwise disposed
of, whether cash or non-cash, and includes without limitation proceeds of
insurance payable by reason of loss of or damage to Collateral and license
royalties and proceeds of Intellectual Property infringement suits.    
                  “Security Agreement” shall mean this Security Agreement as may
be amended, modified or supplemented from time to time.

5

--------------------------------------------------------------------------------



                    “Trademark Intellectual Property” shall mean:    
                                 (i)              Each of the trademarks and
rights and interest which are capable of being protected as trademarks
(including all of Borrower’s right to the trademark registrations listed on
Schedule 2, attached hereto, as the same may be updated hereafter from time to
time and all other trademarks, service marks, tradestyles, designs, logos,
indicia, tradenames, corporate names, company names, business names, fictitious
business names, trade styles, and other source or business identifiers, and
applications pertaining thereto), which are presently, or in the future may be,
owned, created, acquired, or used (whether pursuant to a license or otherwise)
by Borrower, in whole or in part, and all trademark rights with respect thereto
throughout the world, including all goodwill associated therewith and all
proceeds thereof (including license royalties and proceeds of infringement
suits), and rights to renew and extend such trademarks and trademark rights;    
                                 (ii)            All of Borrower’s right, title
and interest to register trademark claims under any state or federal trademark
law or regulation of any foreign country and to apply for, renew, and extend the
trademark registrations and trademark rights, the right (without obligation) to
sue or bring opposition or cancellation proceedings in the name of Borrower or
in the name of Bank for past, present, and future infringements or
misappropriations of the trademarks, registrations, or trademark rights and all
rights (but not obligations) corresponding thereto in the United States and any
foreign country; and                                      (iii)           All
general intangibles and all good will relating to the foregoing.    
                  “Trade Secrets Intellectual Property” shall mean:    
                                 (i)             All common law and statutory
trade secrets and all other confidential or proprietary or useful information
and all know-how obtained by or used in or contemplated at any time for use in
the business of the Borrower, whether or not such trade secrets have been
reduced to a writing or other tangible form, and whether currently existing or
hereafter arising or acquired, including all documents and things embodying,
incorporating or referring in any way to such trade secrets, all trade secret
licenses;                                      (ii)            All of Borrower’s
right (without obligation) to sue or bring opposition or cancellation
proceedings in the name of Borrower or in the name of the Bank for past,
present, and future infringements or misappropriations of the trade secrets and
all rights (but not obligations) corresponding thereto in the United States and
any foreign country; and                                     
(iii)           All general intangibles and all good will relating to the
foregoing.

6

--------------------------------------------------------------------------------



                                Section 3.             Security Interest.

                As security for the full and timely payment of the Debt in
accordance with the terms of the Debt and of the Credit Agreement and the
performance of the obligations of the Borrower under the Credit Agreement, the
Notes, this Security Agreement and the other Loan Documents, the Borrower agrees
that the Bank shall have, and the Borrower grants to and creates in favor of the
Bank, a security interest under the Code in and to such of the Collateral as is
now owned or acquired after the date of this Security Agreement by the Borrower.
The security interest granted to the Bank in this Security Agreement shall be a
first priority security interest in the Collateral, prior and superior to the
rights of all third parties in the Collateral existing on the date of this
Security Agreement or arising after the date of this Security Agreement, except
as may be otherwise provided under the Credit Agreement.

                                Section 4.             Rights and Remedies of a
Secured Party.

                In addition to all rights and remedies given to the Bank by the
Credit Agreement, this Security Agreement, the Notes, and the other Loan
Documents, the Bank shall have all the rights and remedies of a secured party
under the Code, and in law or in equity.

                                Section 5.             Provisions Applicable to
the Collateral.  

                The parties covenant and agree that the following provisions
shall be applicable to the Collateral:

                                (a)            This Security Agreement
constitutes a valid and continuing lien on and security interest in the
Collateral in favor of the Bank, prior to all other liens, encumbrances,
security interests and rights of others arising from any acts or omissions of
the Borrower, and is enforceable as such as against creditors of and purchasers
from the Borrower, except those in favor of the Bank and those permitted under
the Credit Agreement.                                    (b)            The
Borrower covenants and agrees that at all times during the term of this Security
Agreement it shall keep accurate and complete books and records concerning the
Collateral that is now owned or acquired after the date of this Security
Agreement by the Borrower, in accordance with generally accepted accounting
principles (as such principles may change from time to time) applied on a
consistent basis (except for changes in which the Borrower’s certified public
accountants concur) at that facility of the Borrower located at 185 Northgate
Circle, New Castle, Pennsylvania 16105 and at no other location without the
prior written consent of the Bank.    
                               (c)            The Borrower will permit such
persons as the Bank may designate to visit and examine and inspect the
Collateral and to review the books and records of the Borrower concerning the
Collateral that is now owned or acquired after the date of this Security
Agreement by the Borrower and to copy the same and make excerpts therefrom and
to discuss the Collateral with the Borrower’s officers, employees and
independent accountants at such times and as often as the Bank may request;
provided that so long as no Event of Default has occurred and is existing, the
Bank shall give reasonable notice of such inspection to the Borrower and shall
limit its inspection to the normal office hours of Borrower. The Borrower
authorizes its officers, employees and independent accountants to discuss with
the Bank the affairs of the Borrower.

7

--------------------------------------------------------------------------------



                                 (d)            The Borrower shall at all times
during the term of this Security Agreement keep the Equipment, Inventory and
Fixtures that are now owned or acquired after the date of this Security
Agreement by the Borrower at its various locations described in Schedule 5(d) of
this Security Agreement or, upon written notice to the Bank, at such other
locations for which the Bank has filed financing statements and obtained
warehouseman’s or landlord’s lien waivers (where applicable), and at no other
location without the prior written consent of the Bank, except that the Borrower
shall have the right until one or more Events of Default shall occur to sell or
otherwise dispose of Inventory in the ordinary course of business.    
                               (e)            The Borrower currently maintains
its chief executive offices at 185 Northgate Circle, New Castle, Pennsylvania
16105 and shall not move the location of its chief executive offices without
prior written notification to the Bank.    
                               (f)             Without the prior written consent
of the Bank, the Borrower shall not sell, lease or otherwise dispose of any
Equipment or Fixtures, except Equipment or Fixtures reasonably deemed by the
Borrower to be no longer material to or useful in the conduct of its business.  
                                 (g)            Promptly upon request of the
Bank from time to time, the Borrower shall furnish the Bank with such
information and documents regarding the Collateral and the Borrower’s financial
condition, business, assets or liabilities, at such times and in such form and
detail as the Bank may request.    
                               (h)            Promptly upon request of the Bank
from time to time, the Borrower shall deliver to the Bank without limitation,
(i) after an Event of Default, all invoices and customer statements rendered to
account debtors, documents, contracts, chattel paper, instruments and other
writings pertaining to the Borrower’s contracts or the performance of the
Borrower’s contracts, (ii) evidence of the Borrower’s accounts and statements
showing the aging, identification, reconciliation and collection thereof and
(iii) reports as to the Borrower’s inventory and sales, shipment, damage or loss
thereof, all of the foregoing to be certified by authorized officers or other
employees of the Borrower.                                    (i)             
Notwithstanding the security interest in the Collateral granted to and created
in favor of the Bank under this Security Agreement, the Borrower shall have the
right until one or more Events of Default shall occur, at its own cost and
expense, to collect the Accounts and the Chattel Paper, and to enforce its
contract rights.                                    (j)             The Bank
shall have the right at any time after the occurrence of an Event of Default, in
its sole discretion, to give notice of the Bank’s security interest to account
debtors obligated to the Borrower to take over and direct collection of the
Accounts and the Chattel Paper, to notify such account debtors to make payment
directly to the Bank and to enforce payment of the Accounts and the Chattel
Paper, and to enforce the Borrower’s contract rights. It is understood and
agreed by the Borrower that the Bank shall have no liability whatsoever under
this Security Agreement except for its own gross negligence or willful
misconduct.

8

--------------------------------------------------------------------------------



                                 (k)            The Bank may, at any time, from
time to time cause to be opened and maintained a lockbox account or other
account (the “Cash  Collateral  Account”) and deposit, and require Borrower to
deposit, therein all cash proceeds of the Collateral. All cash proceeds of the
Collateral received directly by the Borrower shall be held by the Borrower in
trust for the benefit of the Bank, and, if requested by the Bank, shall be
segregated from all other funds of the Borrower and shall, within one business
day after receipt, be paid over to the Bank in the same form as so received
(with any necessary endorsement or assignment) for deposit in the Cash
Collateral Account. The Bank shall have sole dominion and control over all items
and funds in the Cash Collateral Account and such items and funds may be
withdrawn only by the Bank, it being the intention of the parties to this
Security Agreement that the Borrower shall have no control over or withdrawal
rights in respect of the Cash Collateral Account. The Bank may, in its
discretion, release to the Borrower from time to time all or any part of the
collected funds deposited in the Cash Collateral Account but the Bank shall have
the right at any time to apply all or any part of the collected funds on deposit
in the Cash Collateral Account to the payment of the Debt, whether on account of
principal or interest or otherwise as the Bank in its discretion may elect,
until the Debt is fully paid.    
                               (l)              The Borrower shall not invoice
an account debtor, maintain its records relating to any Account or conduct any
of its businesses in any name other than INTERNATIONAL PLASTICS AND EQUIPMENT
CORP., or those trade or fictitious names set forth on Schedule 5(l) attached
hereto and made a part hereof, except such new name as it may establish in
accordance with Section 5(m).                                    (m)          
The Borrower’s Federal Taxpayer I.D. # is 25-1754513(“ID”) and the Borrower’s
state of incorporation is Pennsylvania. The Borrower shall not change its ID or
its state of incorporation without delivery of at least thirty (30) days advance
written notice to the Bank. Without limiting the foregoing, if the Borrower
desires to change its state of incorporation or its ID, establish a new location
other than as set forth in Section 5(d), or a new location for its chief
executive offices other than as set forth in Section 5(e), or to establish a new
name other than as set forth in Section 5(l) in which it may invoice account
debtors, maintain records concerning Collateral or conduct any of its businesses
it shall first, with respect to each such new location or name:  

                      (1)            give the Bank written notice of its
intention to do so and provide Bank with such information in connection
therewith as the Bank may reasonably request; and                       
 (2)            take such action, satisfactory to the Bank including, without
limitation, all action required by Sections 6, 7 and 8 hereof, as may be
necessary to maintain at all times the first priority security interest of the
Bank in the Collateral hereunder.

9

--------------------------------------------------------------------------------



                                   Section 6.             Actions with Respect
to Intellectual Property.

                Without limiting the provisions in Section 5, the Borrower
represents, warrants, covenants and agrees that, with respect to all of its
Intellectual Property constituting Collateral: 

                                  (a)            the Borrower will not do any
act, or omit to do any act, whereby any of the Patent Intellectual Property may
become abandoned or dedicated, unless it is not used or has no value in the
ordinary course of business of such Borrower;    
                                (b)            neither the Borrower nor any of
its licensees will (i) fail to continue to use any of the Trademark Intellectual
Property in order to maintain all of the Trademark Intellectual Property in full
force free from any claim of abandonment for non-use, (ii) fail to maintain
consistent with past practices the quality of products and services offered
under any of the Trademark Intellectual Property, (iii) fail to employ any of
the Trademark Intellectual Property with an appropriate notice, (iv) adopt or
use any trademark or trade name which is confusingly similar or a colorable
imitation of any of the Trademark Intellectual Property, (v) use any of the
Trademark Intellectual Property in any manner other than the manner for which
registration or application for registration of such Trademark Intellectual
Property (if any) has been made, or (vi) permit any of the Trademark
Intellectual Property to become invalidated;    
                                (c)            upon the request of the Bank, the
Borrower will, if the Borrower registers any of its copyrights with the United
States Copyright Office: (i) notify the Bank promptly upon any such
registration; and (ii) provide the Bank with all such information as the Bank
shall from time to time reasonably request;    
                                (d)            the Borrower will not do or
permit any act or knowingly omit to do any act whereby any of the Copyright
Intellectual Property or Trade Secrets Intellectual Property owned by the
Borrower may lapse or become invalid or unenforceable or placed in the public
domain except upon expiration of an unrenewable term of a registration thereof;
                                    (e)            the Borrower will notify the
Bank promptly if it knows that any application or registration relating to any
material item of Intellectual Property may become abandoned or dedicated to the
public domain or invalid or unenforceable, or of any adverse determination or
development regarding the Borrower’s ownership of any of the Intellectual
Property, its right to register the same, or to keep and maintain the same;    
                                (f)             neither the Borrower nor any of
its agents, employees, licensees or designees will file an application for the
registration of any Intellectual Property with the United States Patent and
Trademark Office, the United States Copyright Office or any other Governmental
Authority unless it, within thirty (30) days thereof, informs the Bank, and upon
request of the Bank, executes and delivers any and all Instruments as the Bank
may reasonably request to evidence the Bank’s security interest in such
Intellectual Property and the goodwill and general intangibles of the Borrower
relating thereto or represented thereby. Without limiting the foregoing, if the
Borrower shall obtain rights to any new Intellectual Property, including without
limitation, any new copyrights, mask works, service marks, trademarks, or
patentable inventions, or become entitled to the benefit of any patent
application or patent for any reissue, division, or continuation, of any patent,
the provisions of this Security Agreement shall automatically apply thereto. The
Borrower shall provide a report from time to time in writing to the Bank with
respect to any such new Intellectual Property or renewal or extension thereof.
The Borrower shall bear any expenses incurred in connection with future patent
applications and future service mark or trademark registrations;

10

--------------------------------------------------------------------------------



                                  (g)            the Borrower will take all
necessary steps, including in any proceeding before the United States Patent and
Trademark Office or any political subdivision thereof or the United States
Copyright Office or any political subdivision thereof, to maintain and pursue
each application (and to obtain the relevant registration) filed with respect
to, and to maintain any registration of, the Intellectual Property, including
the filing of applications for renewal, affidavits of use, affidavits of
incontestability and opposition, interference and cancellation proceedings;    
                                (h)            the Borrower will execute and
deliver to the Bank, from time to time upon the request of the Bank,
intellectual property security agreements, financing statements and such other
Instruments as may be required to acknowledge or register or perfect the Bank’s
security interests in any part of the Intellectual Property owned by the
Borrower which shall from time to time hereafter be recorded or registered by
the Borrower with the United States Copyright Office or United States Patent and
Trademark Office or other filing locations; and    
                                (i)              to the extent it does not
adversely affect the validity of the Intellectual Property, the Borrower grants
the Bank power of attorney, such power being coupled with an interest, having
the full authority, and in the place of the Borrower and in the name of the
Borrower, from time to time during the occurrence and continuance of an Event of
Default in the Bank’s discretion, to take any action and to execute any
instrument which the Bank may deem necessary or advisable to accomplish the
purposes of this Security Agreement, including, without limitation, as may be
subject to the provisions of this Security Agreement: to sign the Borrower’s
name on all applications, documents, papers, and instruments necessary for the
Bank to use or maintain the Intellectual Property; to ask, demand, collect, sue
for, recover, impound, receive, and give acquittance and receipts for money due
or to become due under or in respect of any of the Intellectual Property; to
file any claims or take any action or institute any proceedings that the Bank
may deem necessary for the collection of any of the Intellectual Property or
otherwise to enforce the Bank’s rights with respect to any of the Intellectual
Property and to assign, pledge, convey, or otherwise transfer title in or
dispose of the Intellectual Property to any person

                                   Section 7.             Actions with Respect
to Accounts.

               Without limiting the provisions in Section 5, the Borrower
irrevocably makes, constitutes and appoints the Bank (and any of the Bank’s
designated officers, employees or agents) as its true and lawful
attorney-in-fact with the power, such power being coupled with an interest, to
sign the Borrower’s name and to take any of the following actions after the
occurrence of an Event of Default, in the Borrower’s name or the name of the
Bank, as the Bank may determine, at any time without notice to the Borrower and
at the Borrower’s expense:

11

--------------------------------------------------------------------------------



                                  (a)            Verify the validity and amount
of, or any other matter relating to, the Collateral by mail, telephone,
telegraph or otherwise;                                     (b)           
Notify all account debtors that the Accounts have been assigned to the Bank and
that the Bank has a security interest in the Accounts;    
                                (c)            Direct all account debtors to
make payment of all Accounts directly to the Bank;    
                                (d)            Take control in any manner of any
cash or non-cash items of payment or proceeds of Accounts;    
                                (e)            Notify the United States Postal
Service to change the address for delivery of mail addressed to the Borrower to
such address as the Bank may designate;    
                                (f)             Receive, open and dispose of all
mail addressed to the Borrower (any sums received pursuant to the exercise of
the rights provided in this Security Agreement shall be deposited in the Cash
Collateral Account); provided, however, that to the extent any mail does not
relate to the Collateral or affect any of Secured Party’s rights hereunder, in
each case as determined by the Secured Party in its sole and absolute discretion
(“Unrelated  Mail”), Secured Party shall use reasonable efforts to forward such
Unrelated Mail to the Borrower; provided, further, however, that Borrower shall
have no rights or cause of action against Secured Party on account of, and
Borrower releases and agrees to indemnify Secured Party from, any loss or damage
related to or arising from Secured Party’s failure to forward the Unrelated Mail
to Borrower;                                     (g)            Take control in
any manner of any rejected, returned, stopped in transit or repossessed goods
relating to Accounts;                                     (h)            Enforce
payment of and collect any Accounts, by legal proceedings or otherwise, and for
such purpose the Bank may:  

                      (1)            Demand payment of any Accounts or direct
any account debtors to make payment of Accounts directly to the Bank;    
                    (2)            Receive and collect all monies due or to
become due to the Borrower;                         (3)            Exercise all
of the Borrower’s rights and remedies with respect to the collection of
Accounts;                         (4)            Settle, adjust, compromise,
extend, renew, discharge or release Accounts;                       
 (5)            Sell or assign Accounts on such terms, for such amount and at
such times as the Bank deems advisable;                         (6)           
Prepare, file and sign the Borrower’s name or names on any Proof of Claim or
similar documents in any proceeding filed under federal or state bankruptcy,
insolvency, reorganization or other similar law as to any account debtor;

12

--------------------------------------------------------------------------------



                      (7)            Prepare, file and sign the Borrower’s name
or names on any notice of lien, claim of mechanic’s lien, assignment or
satisfaction of lien or mechanic’s lien or similar document in connection with
the Collateral;                         (8)            Endorse the name of the
Borrower upon any chattel papers, documents, instruments, invoices, freight
bills, bills of lading or similar documents or agreements relating to Accounts
or goods pertaining to Accounts or upon any checks or other media of payment or
evidence of a security interest that may come into the Bank’s possession;    
                    (9)            Sign the name of the Borrower to
verifications of Accounts and notices of Accounts sent by account debtors to the
Borrower; or                         (10)         Take all other actions
necessary or desirable to protect the Borrower’s interest in the Accounts.

The Borrower further agrees to use its best efforts to assist the Bank in the
collection and enforcement of the Accounts and will not hinder, delay or impede
the Bank in any manner in its collection and enforcement of the Accounts.

                                Section 8.                Preservation and
Protection of Security Interest.

                                  (a)             The Borrower represents and
warrants that it has, and covenants and agrees that at all times during the term
of this Security Agreement, it will have, good and marketable title to the
Collateral, which is owned or acquired from time to time by it, free and clear
of all mortgages, pledges, liens, security interests, charges or other
encumbrances, except those in favor of the Bank and those permitted under the
Credit Agreement, and shall defend the Collateral against the claims and demands
of all persons, firms and entities whomsoever. The Borrower also represents and
warrants that the Intellectual Property listed on Schedule 2 constitutes all of
the significant Copyright Intellectual Property, Mask Works Intellectual
Property, Trademarks Intellectual Property and Patent Intellectual Property now
owned by the Borrower.                                     (b)             The
Borrower covenants and agrees that it shall not, without the prior written
consent of the Bank (i) borrow against the Collateral or any portion of the
Collateral from any other person, firm or entity except as may be otherwise
permitted under the Credit Agreement, (ii) grant or create or permit to attach
or exist any mortgage, pledge, lien, charge or other encumbrance, or security
interest on, of or in any of the Collateral or any portion of the Collateral
except those in favor of the Bank and those permitted under the Credit
Agreement, (iii) permit any levy or attachment to be made against the Collateral
or any portion of the Collateral, or (iv) permit any financing statements to be
on file with respect to any of the Collateral, except financing statements in
favor of the Bank and financing statements permitted under the Credit Agreement.

13

--------------------------------------------------------------------------------



                                  (c)            The Borrower covenants and
agrees to faithfully preserve and protect the Bank’s security interest in the
Collateral and shall, at its own cost and expense, cause, or assist the Bank to
cause that security interest to be perfected and continue perfected so long as
the Debt or any portion of the Debt is outstanding, unpaid or executory or the
Notes and/or the Credit Agreement remain unexpired or otherwise in effect. For
purposes of the perfection of the Bank’s security interest in the Collateral in
accordance with the requirements of this Security Agreement, the Borrower shall
from time to time at the request of the Bank file or record, or cause to be
filed or recorded, such instruments, documents and notices, including
assignments, financing statements and continuation statements, as the Bank may
deem necessary or advisable from time to time in order to perfect and continue
perfected such security interest.    
                                (d)            The Borrower shall do all such
other acts and things and shall execute and deliver all such other instruments
and documents, including further security agreements, pledges, endorsements,
assignments and notices, as the Bank in its discretion, may deem necessary or
advisable from time to time in order to perfect and preserve the priority of
such security interest as a first lien security interest in the Collateral prior
to the rights of all third persons, firms and entities, except as may be
otherwise provided in the Credit Agreement.    
                                (e)            Without limiting the powers
granted by the Borrower to the Bank under Sections 6(i) and 7, the Borrower
irrevocably appoints the Bank (and any of the Bank’s designated officers,
employees and/or agents) as the attorney-in-fact of the Borrower with the power,
such power being coupled with an interest, to do all acts and things which the
Bank may deem necessary or advisable from time to time to preserve, perfect and
continue perfected the Bank’s security interest in the Collateral in accordance
with the requirements of this Security Agreement, including, but not limited to,
signing any financing statements or amendments to financing statements
evidencing the Bank’s security interest in the Collateral for and on behalf of
the Borrower and maintaining and preserving the Intellectual Property.    
                                (f)             The Borrower covenants and
agrees that a carbon, photographic or other reproduction of this Security
Agreement or a financing statement is sufficient as a financing statement and
may be filed instead of the original.

14

--------------------------------------------------------------------------------



                                Section 9.             Insurance.

                 Risk of loss of, damage to or destruction of the Equipment,
Inventory, Fixtures and all other items of Collateral is on the Borrower. The
Borrower shall insure the Equipment, Inventory and Fixtures against such risks
and casualties and in such amounts and with such insurance companies as is
ordinarily carried by corporations or other entities engaged in the same or
similar businesses and similarly situated or as otherwise required by the Bank
in its sole discretion. Each of the Borrower’s policies of insurance shall
contain loss payable clauses in favor of the Borrower and the Bank as their
respective interests may appear and shall contain a provision obligating that
the Bank be notified by the insurer under such policy at least thirty (30) days
prior to the termination of such policy. All such policies, or certificates
evidencing the same, shall be deposited with the Bank. If the Borrower fails to
effect and keep in full force and effect such insurance or fails to pay the
premiums when due, the Bank may (but shall not be obligated to) do so for the
account of the Borrower and add the cost thereof to the Debt. The Borrower
assigns and sets over to the Bank all monies which may become payable on account
of such insurance and directs the insurers to pay the Bank any amount due which
is in excess of $50,000 per occurrence or $100,000 in the aggregate; provided,
however, that if an Event of Default has occurred and is continuing, the
Borrower assigns all monies which may become payable on account of such
insurance and directs the insurer to pay the Secured Party all amounts due
thereunder. The Bank is irrevocably appointed attorney-in-fact of the Borrower
with the power, such being power coupled with an interest, to endorse any draft
or check which may be payable to the Borrower in order to collect the proceeds
of such insurance. Unless an Event of Default has occurred and is continuing,
the Bank will, subject to the terms of this Security Agreement, turn over to the
Borrower the proceeds of any such insurance collected by it on the condition
that the Borrower apply such proceeds either (i) to the repair of damaged
Equipment, Inventory or Fixtures or (ii) to the replacement of destroyed
Equipment, Inventory or Fixtures with Equipment, Inventory or Fixtures of the
same or similar type and function and of at least equivalent value (in the sole
judgment of the Bank), provided such replacement Equipment, Fixtures or
Inventory is made subject to the security interest created by this Security
Agreement which constitutes a first lien security interest in the Equipment,
Inventory and Fixtures subject only to security interests in favor of the Bank
or permitted under the Credit Agreement, and which is perfected by the filing of
financing statements in the appropriate public offices and the taking of such
other action as may be necessary or desirable in order to perfect and continue
perfected such security interest. Any balance of insurance proceeds remaining in
the possession of the Bank after payment in full of the Debt shall be paid over
to the Borrower or its order.

                                Section 10.          Maintenance and Repair.

                 The Borrower shall maintain the Equipment, Inventory and
Fixtures, and every portion thereof, in good condition, repair and working
order, reasonable wear and tear alone excepted, and shall pay and discharge all
taxes, levies and other impositions assessed or levied thereon as well as the
cost of repairs to or maintenance of the same. If the Borrower fails to do so,
the Bank may (but shall not be obligated to) pay the cost of such repairs or
maintenance and such taxes, levies or impositions for the account of the
Borrower and add the amount of such payments to the Debt.

                                Section 11.          Preservation of Rights
Against Third Parties; Preservation of Collateral in Bank’s Possession.

                 Until such time as the Bank exercises its right to effect
direct collection of the Accounts and the Chattel Paper and to effect the
enforcement of the Borrower’s contract rights, the Borrower assumes full
responsibility for taking any and all steps to preserve rights in respect of the
Accounts and the Chattel Paper and its contracts against prior parties. The Bank
shall be deemed to have exercised reasonable care in the custody and
preservation of such of the Collateral as may come into its possession from time
to time if the Bank takes such action for that purpose as the Borrower shall
request in writing, provided that such requested action shall not, in the
judgment of the Bank, impair the Bank’s security interest in the Collateral or
its right in, or the value of, the Collateral, and provided further that the
Bank receives such written request in sufficient time to permit the Bank to take
the requested action.

15

--------------------------------------------------------------------------------



                                Section 12.            Events of Default and
Remedies.

               The parties covenant and agree to the following provisions:

                                  (a)            If any one or more of the
Events of Default shall occur or shall exist, the Bank may then, or at any time
thereafter, so long as such Event of Default shall continue, foreclose its lien
or security interest in the Collateral in any way permitted by law, or upon ten
(10) days prior written notice to the Borrower, sell any or all Collateral at
private sale at any time or place in one or more sales, at such price or prices
and upon such terms, either for cash or on credit, as the Bank, in its sole
discretion, may elect, or sell any or all Collateral at public auction, either
for cash or on credit, as the Bank, in its sole discretion, may elect, and at
any such sale, the Bank may bid for and become the purchaser of any or all such
Collateral. Borrower shall be credited with the net proceeds of such sale or
assignment only when they are actually received by the Bank, and the Borrower
shall continue to be liable for any deficiency remaining after the Collateral is
sold, assigned or collected. The Bank may be the purchaser of any or all of the
Collateral at any such sale or assignment and shall be entitled, for the purpose
of bidding and making settlement or payment of the purchase price for all or any
portion of the Collateral sold at any such sale or assignment, to use and apply
all or any part of the Obligations as a credit on account of the purchase price
of any collateral payable by the Bank at such sale. Pending any such action the
Bank may liquidate the Collateral in accordance with applicable law;    
                                (b)            If any one or more of the Events
of Default shall occur or shall exist, the Bank may then, or at any time
thereafter, so long as such Event of Default shall continue, grant extensions
to, or adjust claims of, or make compromises or settlements with, debtors,
guarantors or any other parties with respect to Collateral or any securities,
guarantees or insurance applying thereon, without notice to or the consent of
the Borrower, without affecting the Borrower’s liability under this Security
Agreement, the Credit Agreement, the Notes or any of the other Loan Documents.
The Borrower waives notice of acceptance, of nonpayment, protest or notice of
protest of any Accounts or Chattel Paper or any of its contract rights and any
other notices to which the Borrower may be entitled;    
                                (c)            If any one or more of the Events
of Default shall occur or shall exist and be continuing, then in any such event,
the Bank shall have such additional rights and remedies in respect of the
Collateral or any portion thereof as are provided by the Code and such other
rights and remedies in respect thereof which it may have at law or in equity or
under the Credit Agreement, including without limitation the right to enter any
premises where Equipment, Inventory and/or Fixtures are located and take
possession and control thereof without demand or notice and without prior
judicial hearing or legal proceedings, which the Borrower expressly waives;    
                                (d)            The Bank shall apply the Proceeds
of any sale or liquidation of the Collateral, and, subject to Section 9, any
Proceeds received by the Bank from insurance, first to the payment of the
reasonable costs and expenses incurred by the Bank in connection with such sale
or collection, including without limitation reasonable attorneys’ fees and legal
expenses, second to the payment of the Debt, whether on account of principal or
interest or otherwise as the Bank in its sole discretion may elect, and then to
pay the balance, if any, to the Borrower or as otherwise required by law. If
such Proceeds are insufficient to pay the amounts required by law, the Borrower
shall be liable for any deficiency;

16

--------------------------------------------------------------------------------



                                  (e)            Upon the occurrence of any
Event of Default, the Borrower shall promptly upon demand by the Bank assemble
the Equipment, Inventory and Fixtures and make them available to the Bank at a
place or places to be designated by the Bank. The right of the Bank under this
paragraph to have the Equipment, Inventory and Fixtures assembled and made
available to it is of the essence of this Security Agreement and the Bank may,
at its election, enforce such right by an action in equity for injunctive relief
or specific performance;                                     (f)             If
any one or more of the Events of Default shall occur or shall exist and be
continuing, then in any event, the Bank has the right to use and operate under
all trade names under which the Borrower does business; and    
                                (g)            For the purpose of enabling the
Bank to exercise rights and remedies under this Security Agreement, and as a
supplement to any other rights and remedies available to the Bank, the Borrower
grants to the Bank an irrevocable, non-exclusive license (without payment of any
royalty or other compensation to the Borrower) to use, license or sublicense and
to change, alter or otherwise modify, any Intellectual Property now owned or
hereafter created, arising or acquired by the Borrower, and including in such
license reasonable access to all media in which any of the licensed items may be
recorded or stored and to all computer and automatic machinery software and
programs used for the compilation or printout thereof.

                                Section 13.            Defeasance.

                 Notwithstanding anything to the contrary contained in this
Security Agreement, upon payment and performance in full of the Debt and
termination of the Credit Agreement and the Notes, this Security Agreement shall
terminate and be of no further force and effect and the Bank shall thereupon
terminate its security interest in the Collateral. Until such time, however,
this Security Agreement shall be binding upon and inure to the benefit of the
parties, their successors and assigns, provided that, without the prior written
consent of the Bank, the Borrower may not assign this Security Agreement or any
of its rights under this Security Agreement or delegate any of its duties or
obligations under this Security Agreement and any such attempted assignment or
delegation shall be null and void. This Security Agreement is not intended and
shall not be construed to obligate the Bank to take any action whatsoever with
respect to the Collateral or to incur expenses or perform or discharge any
obligation, duty or disability of the Borrower.

                                Section 14.            Power of Attorney.

                 The Borrower ratifies and approves all acts of the
attorneys-in-fact granted under this Security Agreement and agrees that said
attorneys shall not be liable for any acts of commission or omission, nor for
any error of judgment or mistake of fact or law.

17

--------------------------------------------------------------------------------



                                Section 15.            Expenses, Indemnification

                 Borrower hereby agrees to indemnify and hold Bank harmless
against and from all liability, loss, damage and expense, including reasonable
attorney’s fees, which the Bank may or shall incur under or by reason of this
Security Agreement or the Collateral, or by reason of any action taken in good
faith by Bank hereunder, and against and from any and all direct damages which
the Bank sustains or incurs in connection with the Bank’s exercise of its rights
with respect to the Collateral or this Security Agreement, unless any such
liability, loss, damage or expense is caused solely by the Bank’s gross
negligence or willful misconduct, and excluding any consequential, punitive or
exemplary damages. Should the Bank incur any such liability, loss, damage or
expense, the amount thereof, together with interest thereon at the rate set
forth in Section 2.03 of the Credit Agreement, shall be payable by the Borrower
to the Bank immediately upon demand and shall be deemed secured by this Security
Agreement and secured by the lien of any other security given to the Bank to
secure the Obligations.

                                Section 16.            General Provisions.

                                  (a)            The provisions of this Security
Agreement are intended to be severable. If any provision of this Security
Agreement shall for any reason be held invalid or unenforceable in whole or in
part in any jurisdiction, such provision shall, as to such jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without in any
manner affecting the validity or enforceability of such provision in any other
jurisdiction or any other provision of this Security Agreement in any
jurisdiction.                                     (b)            No failure or
delay on the part of the Bank in exercising any right, remedy, power or
privilege under this Security Agreement and the Credit Agreement shall operate
as a waiver thereof or of any other right, remedy, power or privilege of the
Bank under this Security Agreement, the Credit Agreement, the Notes or any of
the other Loan Documents; nor shall any single or partial exercise of any such
right, remedy, power or privilege preclude any other right, remedy, power or
privilege or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges of the
Bank under this Security Agreement, the Credit Agreement, the Notes and the
other Loan Documents are cumulative and not exclusive of any rights or remedies
which it may otherwise have.                                     (c)           
All notices, statements, requests and demands given to or made upon either party
in accordance with the provisions of this Security Agreement shall be deemed to
have been given or made when personally delivered or when deposited in the
United States mail, postage prepaid or with private overnight courier service,
charges prepaid, or where transmitted, in the case of telegraphic or facsimile
notice, addressed as follows:

18

--------------------------------------------------------------------------------



  If to Borrower: International Plastics and Equipment Corp.     185 Northgate
Circle     New Castle, Pennsylvania 16105     Attention:   Shawn Fabry, Chief
Financial Officer         and copy to: Bryan Rosenberger, Esquire     Eckert
Seamans Cherin and Mellott, LLC     600 Grant Street     44th Floor, USX Tower  
  Pittsburgh, PA 15219         If to Bank: Citizens Bank of Pennsylvania    
29th Floor, 525 William Penn Place      Pittsburgh, PA 15219     Attention: 
Daniel T. Kennelly, Vice President         and copy to: Craig S. Heryford,
Esquire     Klett Rooney Lieber & Schorling     a Professional Corporation    
40th Floor, One Oxford Centre     Pittsburgh, PA  15219-6498      

  or in accordance with the latest unrevoked written direction from either party
to the other party.                                        (d)            The
section headings contained in this Security Agreement are for reference purposes
only and shall not control or affect its construction or interpretation in any
respect.                                      (e)            Unless the context
otherwise requires, all terms used in this Security Agreement which are defined
by the Code shall have the meanings stated in the Code.    
                                 (f)             The Code shall govern the
settlement, perfection and the effect of attachment and perfection of the Bank’s
security interest in the Collateral, and the rights, duties and obligations of
the Bank and the Borrower with respect to the Collateral. This Security
Agreement shall be deemed to be a contract under the laws of the Commonwealth of
Pennsylvania and the execution and delivery of this Security Agreement and, to
the extent not inconsistent with the preceding sentence, the terms and
provisions of this Security Agreement shall be governed by and construed in
accordance with the laws of that Commonwealth, without regard to the rules
applicable to the conflict of laws.    
                                 (g)            Each of the Bank and the
Borrower consents to the exclusive jurisdiction and venue of the Federal and
State courts located in Allegheny County, Pennsylvania in any action on,
relating to or mentioning this Security Agreement.

19

--------------------------------------------------------------------------------



                                   (h)            The Borrower represents and
warrants that has power and authority to execute and deliver this Security
Agreement and to perform its obligations under this Security Agreement; that all
such action has been duly and validly authorized by all necessary proceedings on
the part of the Borrower; and that this Security Agreement has been duly and
validly executed and delivered by the Borrower and it constitutes a legal, valid
and binding obligation of the Borrower enforceable in accordance with its terms.
                                     (i)              In the event that any
express provision or term of this Security Agreement conflicts with the express
provisions and terms of the Credit Agreement, the provision or term in the
Credit Agreement shall control.    
                                 (j)             This Security Agreement,
together with the other Loan Documents, reflect the entire understanding of the
parties with respect to the transactions contemplated hereby and shall not be
contradicted or qualified by any other agreement, oral or written, before the
date hereof.                                      (k)            This Security
Agreement may be executed in any number of separate counterparts, each of which,
when so executed, shall be deemed an original, and all of said counterparts
taken together shall be deemed to constitute but one and the same instrument.   
   

                                Section 17.           WAIVER OF TRIAL BY JURY.
THE BORROWER AND THE BANK EXPRESSLY, KNOWINGLY AND VOLUNTARILY WAIVE ALL BENEFIT
AND ADVANTAGE OF ANY RIGHT TO A TRIAL BY JURY, AND THEY WILL NOT AT ANY TIME
INSIST UPON, OR PLEAD OR IN ANY MANNER WHATSOEVER CLAIM OR TAKE THE BENEFIT OR
ADVANTAGE OF A TRIAL BY JURY IN ANY ACTION ARISING IN CONNECTION WITH THIS
SECURITY AGREEMENT, THE NOTE OR ANY OF THE OTHER LOAN DOCUMENTS.  

INITIAL:

          JG          

        DK        

20

--------------------------------------------------------------------------------



                IN WITNESS WHEREOF, and intending to be legally bound, the
parties have executed and delivered this Security Agreement as of the day and
year set forth at the beginning of this Security Agreement.

      INTERNATIONAL PLASTICS AND
EQUIPMENT CORP.  

 

          By: /s/ Joseph Giordano, Jr.         ———————————————   Name: Joseph
Giordano, Jr.             ——————————————   Title: President           
 ——————————————         CITIZENS BANK OF PENNSYLVANIA               By: /s/
Daniel Kennelly         ———————————————   Name: Daniel Kennelly  
          ——————————————   Title: Vice President             ——————————————

21

--------------------------------------------------------------------------------